DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the RCE filed on 2/4/21.
	Claims 1-23 are pending.

Response to Arguments
	The applicant has the claim(s) to include the mark-ups that specify one or more content changes proposed by the first user. Further, the applicant argues that the limitation “displaying, in electronic form within a display window, the original content with one or more annotations generated from the one or more mark-ups” is not taught by the cited references. 
	The amendment(s) has/have necessitated a new ground(s) of rejection, explained in the Office action, below, with respect to the applicant’s argument(s). 
	Thus claim 1 and for similar reasons claims 8 and 15 which recite similar features to claim 1 and corresponding dependent claims stand rejected. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite “the physical document” without previously reciting a physical document, and therefore it is unclear to which physical document that the recited “the physical document” refers. There is insufficient antecedent basis for this limitation in the claim. 
Claims 7 and 14 recite the limitation "the second physical document" without previously reciting any second physical document and therefore it is unclear to which second physical document that the recited “the second physical document” refers.  There is insufficient antecedent basis for this limitation in the claim.
	The applicant is encouraged to review the claims for any similar antecedent basis issues particularly with respect to any recited “physical document.”

Double Patenting
Claims 1-23 of this application are patentably indistinct from claims 1-20 of Application No. 16/355,160 and claims 1-20 of Application No. 16/355,145. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are provisionally rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over the aforementioned claims of the reference applications. Although the claims at issue are not identical, they are not patentably distinct from each other because of the rationale detailed in the table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Reference application – 16/355,160 
Reference application - 16/355,145
Instant application – 16/355,132
receiving content input that represents content suggestions for content within an electronic document managed by a third-party management system; identifying one or more content suggestions from the content input (claim 1)
Receive an electronic document that contains original content from an original electronic document for review and electronic mark-ups provided by a first user (claim 1)
receive an electronic marked-up document that includes content for review and mark-ups provided by a first user  (claim 1)
identifying a document portion of the electronic document that corresponds to the content suggestion; generating a document suggestion request for the content suggestion, wherein the document suggestion request comprises the content suggestion, a content suggestion type, an associated user ID of the user associated with the content suggestion, and an electronic document location based on the identified document portion (claim 1)
Identifying first user (claim 1); first user ID (claim 1)
Identifying, from the electronic marked-up document, the first user that provided the mark-ups on the physical document (claim 1)
Identifying from the content input one or more content suggestions that represent suggested changes to the electronic document (claim 1)
Identifying, from the electronic document, one or more electronic mark-ups that represent content suggestions proposed by the first user
Identifying, from the generated electronic marked-up document, one or more mark-ups that specify one or more content changes proposed by the first user (claim 1)

For each electronic mark-up of the one or more electronic mark-ups that represent content suggestions proposed by the first user: identifying a document portion fo the original electronic document that corresponds to the electronic mark-up; generating an annotation comprising electronic mark-up and a first user ID for the first user; associating the annotation to the document portion of the original electronic document (claim 1)
For each mark-up of the one or more mark-ups that specify one or more content changes proposed by the first user:
Identifying a document portion of the original content of the electronic mark-up document that corresponds to the mark-up;
Generating an annotation comprising at least one content change from the one or more content changes propsed by the first user and associating the annotation to the document portion identified (claim 1)
Displaying within a display window (Specification [0007]
Displaying in electronic form within a display window… (claim 1)
Displaying, in electronic form within a display window, the original content with one or more annotations generated from the one or more mark-ups (claim 1)



Dependent claims 2-7 and 21 are rejected based on the same double patenting rationale described above.  For instance:
Claim 2 (e.g., storing and outputting the document) is similar to claim 1 of 16/355,145 (e.g., displaying the content (claim 1)) and claim 1 of 16/355,160 (e.g., sending the generated document).
Claim 3 (e.g., identifying content that is separate from the original content) is similar to claim 2 of 16/355,145 (e.g., separate content (claim 2)) and claim 5 of 16/355,160 (e.g., separate content).
Claim 4 (e.g., machine learning models) is similar to claim 3 of 16/355,145 (e.g., machine learning model) and claim 6 of 16/355,160 (e.g., machine learning).

Claim 6 (e.g., generating annotation based on translated text and an image crop based on translated text not available) is similar to translation text (e.g., [0048] to [0054]) of 16/355,145 and translation of content (Specification [0047] to [0054]) of 16/355,160.
Claim 7 (e.g., second performance of generating annotation) is similar to claim 7 of 16/355,145 (e.g., second mark ups) and repeating the mark-ups (Specification [0094]) of 16/355,160.
Claim 21 (e.g., determining a first user ID that is associated with the first user identified from the electronic marked-up document, and the annotation further comprises the first user ID) is similar to claim 1 of 16/344,145 (e.g., user ID) and claim 1 of 16/355,160 (e.g., user ID).
. The remaining claims (claims 8-20, 22, and 23) are rejection based on a similar rationale as described with respect to claims 1-7 and 21 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 7, 8, 9, 14, 15, 16, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (US 20170185836, Herein “Okumura”) in view of Pierce et al. (US 20030214528, Herein “Pierce”) in view of Filho et al. (US 20150370769, Herein “Filho”).
Regarding claim 1, Okumura teaches an apparatus comprising: 
one or more processors (computer ([0305], [0067], [0085], [0103], [0106], [0151]-[0153], [0292], and [0294]); Examiner’s note: “processor” is interpreted to encompass, at least, hardware processors as understood by the plain/ordinary meaning of the term and also in light of the specification which discloses hardware processor (e.g., [0203]); that is, processor is not interpreted to encompass software only); and
one or more memories storing instructions which, when processed by the one or more processors (program storage [0305]), cause:
receiving an document that includes original content for review (a scanned paper document for review based on scanning of the paper (e.g., paper book) ([0047] and [0048])) and mark-ups provided by a first user (scan marking information for determination of an electronic representation of the scanned content [0048]; a user identifier uniquely identifying each user with respect to the markings [0092]; marking data [0050] corresponding with electronic text (i.e., document), thereby generating a marked position of the character sequence of the electronic document [0088]; furthermore, the marked position data is contained in addition to the electronic document data to indicate acquired mark-up data [0091], the marking database further including a user identifier [0092]);
identifying, from the electronic marked-up document, the first user that provided the mark-ups on the physical document (each mark up corresponding with a given user ([0050] and [0051]); a user identifier uniquely identifying each user with respect to the markings [0092]; that is, the electronic document comprising, at least, the marking database contains a plurality of document information indicating, e.g., a user identifier [0092]); 
identifying, from the generated electronic marked-up document, one or more mark-ups that specify content proposed by the first user (identified mark-ups by identifying the starting and ending positions of the user marks based in a respective original content (e.g., physical book) (fig. 5); the 
for each mark-up of the one or more mark-ups:
identifying a document portion of the original content of the electronic mark-up document that corresponds to the mark-up (identifying a marked position of the user mark-up corresponding with the original content such as the marked part in a book [0088] such as corresponding with a section, chapter, page, line, etc. [0090]; for instance, a given page may be determined to be the identified document portion associated with a given mark-up (fig. 8; see also [0115] and [0116])); 
generating an annotation (based on an identified mark-up, generate an annotation corresponding with markings occurring within a certain unit area of the marked up document [0118]; annotation data corresponding with data of the marking distribution characteristic database, such as a a marking frequency annotation which annotates the mark-ups made within a given unit area [0123]) and associating the annotation to the document portion identified (annotations (marking distribution characteristic data such as the determined marking frequency in a given unit area) ([0118] and [0123]); fig. 5 shows storing starting and ending information with the original content so that annotation data may be calculated for a respective unit area and a respective user, the annotation describing a given mark-up within the respective unit area and according to a given user identifier such as described according to a marking frequency (fig. 10)).

However, Okumura fails to specifically teach: 
displaying, in electronic form within a display window, the original content with one or more annotations generated from the one or more markups.

It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the scanned markings transformed from paper copy to electronic versions of the original content and corresponding annotations for displaying in a display window of Pierce with the scanning of physical markings and conversion to electronic form for determining corresponding annotations of Okumura to have displaying, in electronic form within a display window, the original content with one or more annotations generated from the one or more markups. The combination would allow for, according to the motivation of Pierce, a user to view and interact with the electronic rendering of the original document and annotations and, in particular, the annotations/comments on each page may be presented simultaneously with the original content and the respective authors [0016]. As such, the user may view the electronic images of the original content and all corresponding comments in a convenient way to all for efficient review of the markings and corresponding annotations with the corresponding sections of document content [0017], thus enhancing the ability of a community of users to review and circulate comments and other input from a collaborative group of users ([0003] and [0004]), overcoming deficiencies of the ways documents have historically been reviewed, particularly for printed versions of documents in the collaboration review process ([0005] to [0012]).

However, Okumura in view of Pierce fails to make abundantly clear that specify one or more content changes proposed by the first user.
Yet, in a related art, Filho discloses managing suggested edits in a collaborative document [0006]. 

Furthermore, Filho teaches and/or makes abundantly clear:
receiving an electronic marked-up document that includes original content for review and mark-ups provided by a first user (an electronic document the, at least, a first editing suggestion, the first editing suggestion applied on the document within the collaborative document, such as for presentation for review [0006], the proposed changes as mark-ups integrated within the collaborative document so that users at different devices may review the proposed changes ([0019] and fig. 2A));
identifying, from the electronic marked-up document, the first user that provided the mark-ups (identify the user corresponding with a proposed change so that the respective users who made the suggestion(s) may be identified to a recipient [0080]; user data who made the suggestion [0081]);
Identifying, from the generated electronic marked-up document, one or more mark-ups that specify one or more content changes proposed by the fist user (identify the editing suggestions for presentation within the document (fig. 2B));
for each mark-up of the one or more mark-ups that specify one or more content changes proposed by the first user:
identifying a document portion of the original content of the electronic mark-up document that corresponds to the mark-up (addressing portions of the document corresponding with a suggested edit, such as a portion being addressed with a suggested eletion that is not to be annotated with the performed deletion until the suggestion is accepted (or remoted upon rejection) [0025]);
generating an annotation comprising at least one content change from the one or more content changes proposed by the first user (an annotation corresponding with performing an actual modification, the modification performed based upon a user acceptance of the suggested change [0025]) and associating the annotation to the document portion identified (associating the change with the document at the change location, such as a portion suggested for deletion and the deletion performed/annotated in the document, thus applying the suggestion [0025]); and
displaying, in electronic form within a display window, the original content with one or more annotations generated from the one or more mark-ups (publish the updated document based on the accepted edit [0026]; published document model published to users (fig. 2B), such as for viewing a clen published version of the collaborative document including the accepted edits [0020], which makes abundantly clear displaying, specifically, the original content with the accepted edits as annotations, the annotations rendered as accepted edits within the published document).

Regarding claim 2, Okumura in view of Pierce in view of Filho teaches the limitations of claim 1, as explained above.
Furthermore, Okumura teaches the apparatus of Claim 1, the one or more memories store additional instructions which, when processed by the one or more processors, cause:
receiving and scanning an original document that contains the original content for review (scanning a document (e.g., via a pen scanner) (fig. 2) for scanning a document for markings (figs. 3 to 5));
storing the original document as an original electronic document within a document storage computer system (scanning and storing at least a portion of the original document such as scanning a part ofa  paper book and presenting the part of the paper book as an electronic image (e.g., one image presented showing selected characters of text) [0053]);
 and a user code that identifies the first user (fig. 5 showing user ID).

	Furthermore, Pierce teaches:
generating and printing the physical document comprising the original content from the original electronic document and a user code that identifies the first user (based on the original commented document and scanning the original document into electronic form [0014] generating and printing as a physical document the originally-based content [0017] with corresponding user identification information that includes the commoents as there are identified and tied to the names of the authors based on the identified user information corresponding with original mark ups and corresponding generated annotations [0015]).

Regarding claim 7, Okumura in view of Pierce in view of Filho teaches the limitations of claim 1, as explained above.
Furthermore, Okumura teaches the apparatus of Claim 1, the one or more memories store additional instructions which, when processed by the one or more processors, cause: 
receiving a second document that includes the original content for review (the original content includes a plurality of books corresponding with each of a plurality of users [0071]) and second mark-ups provided by a second user (markings of each user corresponding with a respective certain book and book information [0071]; electrically recording in a database the document marking data (e.g., distribution characteristics of respective markings) [0072]; fig. 5 shows document data including book 
identifying, from the second electronic marked-up document, the second user that provided the second mark-ups on the second physical document (each of the scanned documents corresponding with a particular user, the users forming a plurality of users and each of a plurality of books [0072], each user identified by a unique user identifier ([0092], fig. 5); even further, user identifiers of the respective users (fig. 5)); 
identifying, from the generated second electronic marked-up document (the scanned document including markings with respect to certaion portions of the original content [0047] based on OCR for generating the document and corresponding marked parts [0088]), one or more second mark-ups that specify one or more content changes proposed by the second user (identifying markings for which the interpretation of which is subjectively determined by a given user (fig. 5); for instance, a distribution of markings may indicate a content suggestion for which a given user has expressed an interest [0007]);
for each second mark-up of the one or more second mark-ups that specify one or more content changes propsed by the second user:
identifying a second document portion of the original content of the second electronic mark-up document that corresponds to the second mark-up (for each of the markings of the respective portion of the respective original document (e.g., book), identify the received scanned marking information from the pen scanner ([0088] and fig. 5)); and
generating a second annotation for the second mark-up comprising the second user (specification of a marked part corresponding with a character sequence of the marked part of text, the marked part being associated with a portion of text [0088]; respective user ID (fig. 5)) and associating the second annotation to the second document portion identified (document portion corresponding with start position and end position (fig. 5)).

Furthermore, Filho teaches and/or makes abundantly clear:
receiving a second electronic marked-up document that includes the original content for review (changes made by a plurality of users such that each user may make proposed edits to the collaborative content (fig. 7; see also figs. 1 and 2); plurality of users [0019]) and second mark-ups provided by a second user (each of the users making proposed changes ([0018] and [0019]));
identifying, from the second electronic marked-up document, the second user that provided the second mark-ups on the second physical document (a plurality of users, some of whom may perform suggested edits in association with the collaborative document, each marked up document with suggestions provided to other users for their own review (figs. 1 and 2A));
identifying, from the generated second electronic marked-up document, one or more second mark-ups that specify one or more content changes proposed by the second user (with respect to each user of the plurality of users (fig. 1), each user having a received document with presented editing suggestiosn within the respective marked-up/suggestion document of each user (fig. 2B));
for each second mark-up of the one or more second mark-ups that specify one or more content changes proposed by the second user:
identifying a second document portion of the original content of the second electronic mark-up document that corresponds to the second mark-up (a portion of the document such as a portion or the document marked as corresponding with a suggestion, such as a suggestion to create, delete, modify, etc. certain content within the document (Table 3), the identified portion of the original content corresponding with an object of the document to be addressed and modified according to an suggestion and the accepted suggestion upon approval [0025]); and
generating a second annotation for the second mark-up comprising at least one content change from the one or more content changes proposed by the second user and associating the second annotation to the second document portion identified (converting the suggested edit to an annotation (e.g., accepted edit) [0026], such as by annotating the document by unmarking a suggested insertion upon a user acceptance (Table 3)).

Regarding claim 8, Okumura teaches one or more non-transitory computer-readable media storing instructions (medium [0305]) which, when processed by one or more processors (cpu [0067]), cause:
	Claim 8 recites similar limitations as claim 1 – see rejection rationale above.

Regarding claim 9, Okumura in view of Pierce in view of Filho teaches the limitations of claim 8, as explained above.
Claim 9 recites similar limitations as claim 2 – see rejection rationale above.

Regarding claim 14, Okumura in view of Pierce in view of Filho teaches the limitations of claim 8, as explained above.
Claim 14 recites similar limitations as claim 7 – see rejection rationale above.

	Regarding claim 15, claim 15 recites similar limitations as claim 1 – see rationale above.
	Furthermore, Okumura teaches:
	identifying, from the electronic marked-up document, a user code that identifies the first user that provided the mark-ups on the physical document (identify a user ID or a user name as a user code which forms the bases for determining the user identifier [0094], the user ID determined from the scan .

Regarding claim 16, Okumura in view of Pierce in view of Filho teaches the limitations of claim 15, as explained above.
Claim 16 recites similar limitations as claim 2 – see rejection rationale above.

Regarding claim 21, Okumura in view of Pierce in view of Filho teaches the limitations of claim 1, as explained above.
Furthermore, Okumura teaches the apparatus of claim 1, wherein:
processing of the instructions by the one or more processors further causes determining a first user ID (with respect to an electronic document such as electronic data indicating each character in a document and the position of each character in addition to an electronic marking database ([0090] and [0091]), determine a user identifier that uniquely identifies a user who performs a marking on the respective electronic document ([0091] and [0092]); the user id stored electronically with the document data [0100]) that is associated with the first user identified from the electronic marked-up document (the electronic marking data corresponding with the electronic document comprises, at least, a user who has performed the marking ([0091] and [0092]); that is, the user identifier is stored in and identified from the marking database of the electronic document that contains electronic document data indicating the user identifier [0092]), and
the annotation further comprises the first user ID (the annotation of the marking distribution characteristic data base including, e.g., the user identifier [0123]; the annotation data corresponding 

	Regarding claim 22, Okumura in view of Pierce in view of Filho teaches the limitations of claim 8, as explained above.
	Claim 22 recites similar limitations as claim 21 – see rejection rationale above.

	Regarding claim 23, Okumura in view of Pierce in view of Filho teaches the limitations of claim 15, as explained above.
	Claim 23 recites similar limitations as claim 21 – see rejection rationale above.


	Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Pierce in view of Filho, as applied above, and further in view of Hull et al. (US 20030187886, Herein “Hull”).
Regarding claim 3, Okumura in view of Pierce in view of Filho teaches the limitations of claim 1, as explained above.
Furthermore Okumura teaches the apparatus of Claim 1, wherein identifying the one or more mark-ups that specify the one or more content changes proposed by the first user, comprises: 
identifying the original content within the generated electronic document (identifying the original content by identifying a particular Book ID and corresponding identified sections of the electronic representation of the document, such as starting and ending locations of markings within the 

However, Okumura in view of Pierce in view of Filho fails to specifically teach identifying the one or more mark-ups within the generated electronic document by identifying content that is separate from the original content identified in the generated electronic document.
	Yet, in a related art, Hull discloses preserving highlighted marks made to a paper document [0007] by identifying the annotated content [0042] separate from the mark [0045]. For instance, a highlight may be extracted from a paper document and the highlight may be recorded on an electronic copy of the document (fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the extracting of marks and associating marks with document content as annotations [0042] such that annotations including written annotations, colored markings, etc., may be identified, such as a blue highlighted area or a green marked area [0045] of Hull with the transforming paper-based markings into electronic annotations corresponding with the original content of Okumura in view of Pierce in view of Filho to have identifying the one or more mark-ups within the generated electronic document by identifying content that is separate from the original content identified in the generated electronic document. The combination would allow for, according to the motivation of Hull, users to take advantage of the convenience of reading and annotating paper documents instead of an electronic document for editing purposes while still being able to make a variety of different written annotations and scanning the same markings into an electronic document corresponding with an electronic format of the annotation ([0003] to [0005]). As such, the user would be able to 

Regarding claim 10, Okumura in view of Pierce in view of Filho teaches the limitations of claim 8, as explained above.
Claim 10 recites similar limitations as claim 3 – see rejection rationale above.

Regarding claim 17, Okumura in view of Pierce in view of Filho teaches the limitations of claim 15, as explained above.
Claim 17 recites similar limitations as claim 3 – see rejection rationale above.


	Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Pierce in view of Filho, as applied above, and further in view of Chisholm (US 20120011428) in view of Ives et al. (US 20110182508, Herein “Ives”).
Regarding claim 4, Okumura in view of Pierce in view of Filho teaches the limitations of claim 1, as explained above.
Furthermore, Okumura teaches the apparatus of Claim 1, wherein identifying the document portion of the original content of the mark-up electronic document that corresponds to the mark-up, comprises: 
using a first machine-learning model, identifying document portions within the
original content (identified portions identified based on, e.g., a start position and an end position (fig. 5)) based upon a determined document type associated with the original content and combinations of words within the original content (each document portions identified corresponding with a book 

	However, Okumura in view of Pierce in view of Filho fails to specifically teach based upon a determined document type associated with the original content.
	Yet, in a related art, Chisholm discloses identifying document type data such as a type of color corresponding with the background of surrounding text [0092]. That is, a given portion is identified by rendering it in a color different from the color type rendered in the surrounding text so that the identified portion may be displayed using a type that is different from the surrounding document type so as to provide a better, more effective visual for the user [0092].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the determining a visual type of the given document so that the identified portion may be rendered in a visual manner distinct from the surrounding document of Chisholm with the identifying portions of document text of Okumura in view of Pierce in view of Filho to have based upon a determined document type associated with the original content. The combination would allow for, according to the motivation of Chisholm, a given portion is identified by rendering it in a color different from the color type rendered in the surrounding text so that the identified portion may be displayed using a type that is different from the surrounding document type so as to provide a better, more effective visual for the user [0092].

However, Okumura in view of Pierce in view of Filho in view of Chisholm fails to specifically teach wherein the first machine-learning model has been trained using a plurality of documents of different document types.

It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the using a plurality of known different document types to determine the document type of the current document of Ives with the analyzing annotations made within a current electronic document of Okumura in view of Pierce in view of Filho in view of Chisholm to have wherein the first machine-learning model has been trained using a plurality of documents of different document types. The combination would allow for, according to the motivation of Ives, using a plurality of known different document type templates in order to determine the current document type into which annotations are made [0020]. By knowing the document type based on a learning model of other document types, the system will be better able to recognize the correct meaning of the handwritten/annotation information based on the known/determined context of that information (e.g., the document type) ([00018] and [0019]).
Furthermore, Ives teaches:
and using a second machine-learning model, correlating the document portion of the document portions to the mark-up based upon a relative position of the markup (recognize the handwritten/marked up information based on a location of the handwritten/marked up information [0018]) and a text transcription of the mark-up (the context information of the markup may be used to assist in performing recognition of the handwritten annotation information [0018]; for instance, a correlation of the document context may be more closely correlated with the annotation based on, e.g., wherein the second machine learning model has been trained using a plurality of document portions from a plurality of electronic documents (using a plurality of documents of document types to train a determination of the current document type [0020]) and corresponding content suggestions for the plurality of document portions from the plurality of electronic documents (each of the training documents corresponding with its own respective handwritten/annotation information in order to help determine the document type/context of the current, analyzed document [0020]; that is, each of the “content suggestions” correspond with handwritten information).

Regarding claim 11, Okumura in view of Pierce in view of Filho teaches the limitations of claim 8, as explained above.
Claim 11 recites similar limitations as claim 4 – see rejection rationale above.

Regarding claim 18, Okumura in view of Pierce in view of Filho teaches the limitations of claim 15, as explained above.
Claim 18 recites similar limitations as claim 4 – see rejection rationale above.


	Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Pierce in view of Filho in view of Chisholm in view of Ives, as applied above, and further in view of Mandalapu (US 20100309527).
Regarding claim 5, Okumura in view of Pierce in view of Filho in view of Chisholm in view of Ives teaches the limitations of claims 1 and 4, as explained above.
the apparatus of Claim 4, the one or more memories store additional instructions which, when processed by the one or more processors, cause:
determining that the annotation corresponds to a suggested edit to the document portion.
Yet, in a related art, Mandalapu discloses scanning a document ([0010] to [0012]) based on identifying user handwritten markings in relation to which a given functionality is to be performed [0013] including such functionality as causing the corresponding determined annotation to be edited by performing a substitution of the annotation meaning with replacement content (e.g., a fax number) [0017]. Other functionality may include an edit instruction such as to scale the document as specified by a percentage [0021]
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the annotation-based determined functionality of Mandalapu with the annotation determination of Okumura in view of Pierce in view of Filho in view of Chisholm in view of Ives to have determining that the annotation for the mark-up corresponds to a suggested edit to the document portion. The combination would allow for, according to the motivation of Mandalapu, prior to performing the functionality to which the handwritten annotation corresponds, performing a confirmation that the user’s handwritten annotation has been interpreted properly, thus ensuring that incorrect determinations of the functionality are not acted upon [0029].
Furthermore, Mandalapu teaches:
calculating a confidence score for the suggested edit, wherein the confidence score represents a level of confidence that the mark-up corresponds to the suggested edit to the document portion (determining a confidence such as a low confidence of a respective determined annotation such that based on the confidence level, a further analysis may be performed in order to generate a higher degree of likelihood that certain correct interpretations/recognitions are applied to the annotation [0025]; that 
determining that the confidence score for the suggested edit is above a confidence score threshold for automatically editing the document portion (based on a confidence that the meaning of the handwritten annotation has been recognized, then perform an action, such as scaling the document [0021]); and 
automatically editing the document portion to reflect changes proposed in the suggested edit (implementing the performed functionality [0029] such as by editing (e.g., scaling) the document [0021]).

Regarding claim 12, Okumura in view of Pierce in view of Filho in view of Chisholm in view of Ives teaches the limitations of claims 8 and 11, as explained above.
Claim 12 recites similar limitations as claim 5 – see rejection rationale above.

Regarding claim 19, Okumura in view of Pierce in view of Filho in view of Chisholm in view of Ives teaches the limitations of claims 15 and 18, as explained above.
Claim 19 recites similar limitations as claim 5 – see rejection rationale above.


	Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Pierce in view of Filho, as applied above, and further in view of Tobias (US 10,353,997) in view of Yao et al. (US 20160070688, Herein “Yao”).
Regarding claim 6, Okumura in view of Pierce in view of Filho teaches the limitations of claim 1, as explained above.
However, Okumura in view of Pierce in view of Filho fails to specifically teach the apparatus of Claim 1, wherein generating the annotation comprising the one or more content changes and associating the annotation to the document portion identified, comprises:
determining whether translated text of the mark-up is available.
Yet, in a related art, Tobias discloses a handwritten note transcribed from user markings at a particular location in a document, such as by transcribing and recognizing handwritten annotations based on known/available digital content (col. 6, lines 28-61; fig. 3 (See, e.g., 304)).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the transcribing handwriting input corresponding with annotations based on available/known translated text of Tobias with the managing annotated documents based on mark ups of Okumura in view of Pierce in view of Filho to have determining whether translated text of the mark-up is available. The combination would allow for, according to the motivation of Tobias, efficiently communicating information between print medium and digital medium, particularly since people are increasingly using both physical and electronic copies of content, thus allowing for users to leverage notes and highlight annotations between the media types using freeform annotations (col. 1, lines 5-26). As such, a marked up portion of a page of a print medium may be received that contains markings which may analyze the original content and the markings to identify one or more annotations (See, e.g., annotation source analyzer 206).
Furthermore, Tobias taches:
upon determining that the translated text of the mark-up is available: generating the annotation for the mark-up (convert or transcribe the freeform markings to digital annotations, using the annotation conversion component 212, such as by using the text creator 216 which may identify a corresponding known character that corresponds to a freeform annotation), 
wherein the annotation comprises the mark-up represented by the translated text (translated text including text identified by the text creator 216 that may identify a corresponding known character that corresponds to a freeform annotation).

However, Okumura in view of Pierce in view of Filho in view of Tobias fails to specifically teach:  
upon determining that the translated text is not available for the mark-up, generating an image crop of the mark-up, wherein the image crop of the mark-up represents a graphical representation of the mark-up as it appears on the physical document.
Yet, in a related art, Yao discloses if an annotation is unrecognized, then generating an image for the unrecognized object; otherwise, if recognized, then an interpreted representation of the recognized object is determined for rendering [0063].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the determining substitute annotation image if the annotation is unrecognized of Yao with the interpreting annotations of Okumura in view of Pierce in view of Filho in view of Tobias to have upon determining that the translated text is not available for the mark-up, generating an image crop of the mark-up, wherein the image crop of the mark-up represents a graphical representation of the mark-up as it appears on the physical document. The combination would allow for, according to the motivation of Yao, users to conveniently mark up paper documents with annotations [0002] such that corresponding electronic documents may also allow users to utilize annotations by analyzing the text of each annotation corresponding with a given annotation when the 
Furthermore, Yao teaches: 
generating the annotation that (generating an image annotation for the unrecognized content [0063]), comprises the mark-up represented by the image crop of the mark-up (annotated image content for an unrecognized marking [0063]).

Regarding claim 13, Okumura in view of Pierce in view of Filho teaches the limitations of claim 8, as explained above.
Claim 13 recites similar limitations as claim 6 – see rejection rationale above.

Regarding claim 20, Okumura in view of Pierce in view of Filho teaches the limitations of claim 15, as explained above.
Claim 20 recites similar limitations as claim 6 – see rejection rationale above.

Conclusion
Other art made of record but not included in this action may be cited in the Notice of Reference, if attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/Examiner, Art Unit 2144